*188Opinion op the Court by
Judge Clarke
Affirming
The appellants, as children and heirs of F. M. Johnson, deceased, were not entitled to a cancellation of the deed to appellee W. H. Johnson, even if, as alleged in their petition, the land-thereby conveyed to him was bought and paid for 'by their father and at his instance conveyed- to appellee for the fraudulent purpose of hindering and delaying • their father’s creditors. Neal v. Neal, 82 S. W. 981, 26 Ky. L. R. 962; Higgins v. Gose, 144 Ky. 123, 137 S. W. 1038; Williamson v. Lowe, 172 Ky. 80, 188 S. W. 1065.
Hence the chancellor did not err in dismissing appellants ’ petition upon final- submission, even if the proof had sustained the allegations thereof, which, in our judgment, is not true. Nor was it any the less- his right and duty so to do because of the fact that he had erroneously overruled a demurrer to the petition.
Judgment affirmed.